


Exhibit 10.2

 

***** PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT FILED WITH THE SECURITIES AND EXCHANGE COMMISSION.  THE
OMISSIONS HAVE BEEN INDICATED BY ASTERISKS (“*****”), AND THE OMITTED TEXT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

SECOND AMENDMENT
TO
MULTIPLE YEAR CONTRACT
FOR THE
PURCHASE AND SALE OF FERTILIZER

 

This Second Amendment is made and entered into as of the 1st day of July, 2009
by and between CF INDUSTRIES, INC., a Delaware corporation, having its principal
place of business at 4 Parkway North (Suite 400), Deerfield, Illinois
(hereinafter referred to as “Supplier”) and CHS INC., a Delaware corporation,
successor-in-interest to Agriliance, LLC, having its principal place of business
at 5500 Cenex Drive, Inver Grove Heights, Minnesota (hereinafter referred to as
“Customer”).

 

W I T N E S S E T H:

 

WHEREAS, Customer and Supplier have entered into that certain Multiple Year
Contract for the Purchase and Sale of Fertilizer dated July 1, 2005 and amended
by that certain letter agreement dated May 2, 2008 (the “MYC”) whereby Supplier
has agreed to sell and Customer has agreed to purchase certain fertilizer;

 

WHEREAS, Customer and Supplier have agreed to amend the MYC in the manner
hereinafter set forth;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein contained, and for other good and valuable consideration the
receipt and sufficiency of which is hereby acknowledged, Customer and Supplier
hereby agree as follows:

 

1.             Section 1(c) of the MYC is amended by deleting the phrase “shall
be reduced by an amount equal to the volume of Product so purchased by Customer
(provided, however, that the Sales Target Volume shall not be reduced below the
Requirement Volume)” and inserting, in lieu thereof, the phrase “and the
Requirement Volume shall each be reduced by an amount equal to fifty percent
(50%) of the volume of Product so purchased by Customer”.  After giving effect
to this amendment Section 1(c) of the MYC shall read as follows:

 

“(c)         In the event Customer receives a bona fide offer from a third party
during any Contract Year, which offer (i) provides for the sale of Product to
Customer, (ii) Customer

 

--------------------------------------------------------------------------------


 

desires to accept and (iii) may impact Customer’s ability or willingness to
purchase the Sales Target Volume, Customer shall notify Supplier (the “Third
Party Purchase Notice”) of the volume of Product it intends to purchase, the
terms and conditions of such purchase and the date and time by which Supplier
must respond to such Third Party Purchase Notice.  Supplier shall have until the
time and date set forth in such Third Party Purchase Notice to agree to sell the
specified volume of Product to Customer on the terms and conditions set forth in
the Third Party Purchase Notice.  If Supplier fails to respond to the Third
Party Purchase Notice within the time specified, or if Supplier declines to sell
the specified volume of Product to Customer, Customer may purchase the specified
volume of Product from such third party on the terms and conditions set forth in
the Third Party Purchase Notice and the Sales Target Volume and the Requirement
Volume shall each be reduced by an amount equal to fifty percent (50%) of the
volume of Product so purchased by Customer.”

 

2.             Section 1(d) of the MYC is amended by deleting the phrase “shall
be reduced by an amount equal to the volume of Product so sold by Supplier
(provided, however, that the Sales Target Volume shall not be reduced below the
Requirement Volume)” and inserting, in lieu thereof, the phrase “and the
Requirement Volume shall each be reduced by an amount equal to fifty percent
(50%) of the volume of Product so sold by Supplier”.  After giving effect to
this amendment Section 1(d) of the MYC shall read as follows:

 

“(d)         In the event Supplier receives a bona fide offer from a third party
during any Contract Year, which offer (i) provides for the purchase of Product
from Supplier, (ii) Supplier desires to accept and (iii) may impact Supplier’s
ability or willingness to supply the Sales Target Volume, Supplier shall notify
Customer (the “Third Party Sale Notice”) of the volume of Product it intends to
sell, the terms and conditions of such sale and the date and time by which
Customer must respond to such Third Party Sale Notice.  Customer shall have
until the time and date set forth in such Third Party Sale Notice to agree to
purchase the specified volume of Product from Supplier on the terms and
conditions set forth in the Third Party Sale Notice.  If Customer fails to
respond to the Third Party Sale Notice within the time specified, or if Customer
declines to purchase the specified volume of Product from Supplier, Supplier
shall be free to sell the specified volume of Product to such third party on the
terms and conditions set forth in the Third Party Sale Notice and the Sales
Target Volume and the Requirement Volume shall each be reduced by an amount
equal to fifty percent (50%) of the volume of Product so sold by Supplier.”

 

3.             The third paragraph in Section 2 of the MYC is amended by
deleting the phrase “***** or more short tons” and inserting, in lieu thereof,
the phrase “***** or more short tons”. 

 

2

--------------------------------------------------------------------------------


 

After giving effect to this amendment the third paragraph in Section 2 of the
MYC shall read as follows:

 

“Supplier further covenants with Customer that, in the event Supplier has
entered into an agreement for a negotiated sale of Product (i) at a price
(before applicable incentives) which is less than the price published by
Supplier for such Product by at least $***** per short ton under any “Sale” type
available at the time of the negotiated sale and having the same mode of
transport, the same source of supply as is available to Customer according to
the Take Pattern and the same market of delivery and (ii) which is for a volume
of ***** or more short tons, Supplier shall notify Customer (the “Negotiated
Sale Notice”) of the price, volume and other terms and conditions of such sale
and the date and time by which Customer must respond to such Negotiated Sale
Notice.  Customer shall have until the time and date set forth in the Negotiated
Sale Notice to agree to purchase the specified volume of Product from Supplier
on the terms and conditions set forth in the Negotiated Sale Notice.  If
Customer fails to respond to the Negotiated Sale Notice within the time
specified, or if Customer declines to purchase the specified volume of Product
from Supplier on the terms and conditions set forth in the Negotiated Sale
Notice, Customer shall be deemed to have waived its right to purchase the
specified volume of Product at the price, in the manner and on the terms set
forth in the Negotiated Sale Notice.”

 

4.             Section 2(c) of the MYC is amended by deleting the phrase
“seventy-five percent (75%)” and inserting, in lieu thereof,  the phrase “fifty
percent (50%)”.  After giving effect to this amendment Section 2(c) of the MYC
shall read as follows:

 

“(c)         Forward Pricing Sale.  “Forward Pricing Sale” shall refer to a sale
of Product at the published forward price specified under a special pricing
program for advance purchase of Product (the “Forward Pricing Program”) plus
applicable freight charges at the time of shipment.  Each Monday through
Thursday afternoon that Supplier is open for business during the term of this
Agreement Supplier shall offer Product for sale under the Forward Pricing
Program provided that the New York Mercantile Exchange is scheduled to trade
natural gas contracts in an Open Outcry session on the next business day
following the offering of the Forward Pricing Program.  Furthermore, Supplier
shall offer for sale in those months identified by Supplier as “Forward Months”
in the Forward Pricing Program at least fifty percent (50%) of the month’s Sales
Target Volume for each Product as set forth in the Take Pattern.  The terms and
conditions set forth in the Forward Pricing Program shall supplement the terms
and conditions set forth in this Agreement and, in the event of any conflict
between

 

3

--------------------------------------------------------------------------------


 

specific terms and conditions set forth in the Forward Pricing Program and
specific terms and conditions set forth in this Agreement, the specific terms
and conditions set forth in the Forward Pricing Program shall control unless
otherwise agreed to by Supplier and Customer.”

 

5.             Section 17(b) of the MYC is amended by changing the address for
Supplier and the address for Customer to read as follows:

 

“If to Supplier:

CF Industries, Inc.
4 Parkway North (Suite 400)
Deerfield, Illinois 60015-2590
Attention: Vice President, Sales

 

 

If to Customer:

CHS Inc.
5500 Cenex Drive
Inver Grove Heights, Minnesota 55077
Attention: Vice President, Crop Nutrients”

 

6.             The foregoing amendments to the MYC shall be and become effective
July 1, 2009.

 

7.             Each party represents to the other that the MYC is in full force
and effect, that there are no defaults known to any party or any circumstances
which, with the giving of notice or the passage of time, would constitute a
default under the MYC and that the MYC shall remain in full force and effect
except as hereinbefore specified.

 

IN WITNESS WHEREOF the parties hereto have executed this Amendment as of the
date first above written.

 

SUPPLIER:

CUSTOMER:

 

 

CF INDUSTRIES, INC.

CHS INC.

 

 

 

 

By:

/s/ Bert Frost

 

By:

/s/ Cheryl K. Schmura

Name:

Bert Frost

 

Name:

Cheryl K. Schmura

Title:

VP, Sales and Market Development

 

Title:

Vice President, Crop Nutrients

 

4

--------------------------------------------------------------------------------
